Per Curiam.
This is- an action upon a contract for the sale of real estate whereby plaintiffs seek a foreclosure of the contract as a mortgage. Defendant prayed for specific performance and for damages occasioned by the breach thereof. From *839the judgment of the district court of Box Butte county defendant Earl C. Barker has appealed and plaintiffs have prosecuted a cross-appeal.
We have carefully considered the alleged errors assigned both on the appeal and the cross-appeal. We find the record to be free from prejudicial error. The judgment of the district court is, therefore,
Affirmed.